DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
 	Claims 1-2, 4, 6-11, 14-18, 21-23, 25, and 27 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ross Breyfogle on 06/03/2021.

The application has been amended as follows: 


Claim 15 now reads “The method of claim 10, wherein the fiber comprises broke fiber from the paper making process.”

Claim 16 now reads “The method of claim 15, wherein the contacting the substrate with the peracetate oxidant solution occurs in a broke chest of the paper making process.”

Claim 17 now reads “The method of claim 10, wherein the substrate comprises white water and said oxidizing dyeing agent occurs in a white water loop of the paper making process”

Allowable Subject Matter
Claims 1-2, 4, 6-11, 14-18, 21-23, 25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance in view of Chakar et al (US 6,294,047) hereinafter CHAKAR (already of record) in view of Buschmann et al (US 2009/0314652) hereinafter BUSCH:

As for claim 1: CHAKAR taught a method of degrading dyeing agents comprising optical brightening agents, fluorescent brightening agents and/or fluorescent whitening agents 

CHAKAR did not teach the incorporation of peracetate.
To address the incorporation of peracetate, the Examiner relied on BUSCH which taught a method of producing a peracetate oxidant solution which can be used in a pulp process that requires oxidation power [0079; 0081; 0096-0097], BUSCH further taught that the peracetate oxidant solution is particularly useful in a bleaching process as it evolves singlet oxygen which is more reactive than triplet oxygen enhances oxidation power [0079] which was vital to the method of CHAKAR.



12 - 8.2 = log ([peracetate]/[peracetic acid])

10 A (10.5-8.2) = 200:1 And 10 A(7.5-8.2) = 0.20:1

Which overlaps the claimed range of 60:1 - 6000:1 of peracetate anion to peracid.

However in light of Applicant’s amendments and corresponding arguments in the remarks filed 05/18/2021 on pg. 8-9, 11-14, and 15-16, BUSCH would not be capable of oxidizing at the required acidic pH due to its decomposition in more alkaline pH ranges and in particular due to the teachings of BUSCH that a stabilizer in the alkaline range would be included to prevent decomposition and loss of the peracid oxidant product while if employed at the acidic range, the generation of byproduct oxygen would be inhibited thereby making it unclear if the peracetate incorporation of BUSCH would necessarily result in “generating reactive oxygen species as a consequence of the contacting:” even if otherwise the teaching the ranges of the constituents.



The prior art did not teach a range of peracetate anions nor a teaching as to why it should be in such a high ratio compared to hydrogen peroxide. For the reasons above the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748